Case 1:20-cv-04834-KAM-RML Document 39 Filed 02/05/21 Page 1 of 1 PageID #: 1092
 Troutman Pepper Hamilton Sanders LLP
 875 Third Avenue
 New York, New York 10022

 troutman.com



 Avi Schick
 avi.schick@troutman.com




 February 5, 2021
 VIA ECF

 The Honorable Kiyo A. Matsumoto
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:     Agudath Israel of America, et al. v. Andrew M. Cuomo, No. 1:20-cv-4834 (E.D.N.Y.)

 Dear Judge Matsumoto:

        As directed by this Court at the status conference earlier today, we have enclosed a
 proposed preliminary injunction order that is nearly identical to the proposed order that the parties
 previously discussed. Defendant consents to the language in this proposed Order, with the
 exception of one sentence that it will write to the Court about separately.

         As discussed at the status conference this morning, Defendant also requests additional
 language providing that the preliminary injunction would terminate by its own terms if Defendant
 issues a revised executive order. Plaintiffs believe that neither of these features were contained in
 the Court’s January 19, 2021 Order granting the Motion for a Preliminary Injunction against the
 10 and 25-person limits on houses of worship in Executive Order 202.68, and are not necessary
 here. If Defendant subsequently issues a new or revised executive order, he is free to raise the
 issue to the Court and address its impact at the appropriate time.



                                                       Respectfully,




                                                       Avi Schick

 Cc: Counsel for Defendant (via ECF)
